Citation Nr: 0122308	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  94-24 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional renal disability as a result 
of treatment by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Board remanded this case to the RO for 
further development in May 1999, and the case was returned to 
the Board in July 2001.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran did not incur additional renal disability as 
a result of VA treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional renal 
disability as a result of VA treatment have not been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.358 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  Specifically, the RO has obtained all 
available records of reported medical treatment and has 
afforded the veteran comprehensive VA examinations.  In the 
May 1999 remand, the Board requested that the RO attempt to 
obtain medical records of VA renal surgery performed on the 
veteran in 1989, but a subsequent search for those records 
proved unsuccessful and no such records are available from 
the VA medical facility where the procedure in question was 
performed.

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claim has also been met.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2001).  The RO informed him of the need 
for such evidence in its September 1995 Statement of the 
Case.  Given that the actions by the RO reflect fundamental 
compliance with newly enacted 38 U.S.C.A. § 5103, the Board 
finds that the veteran's appeal will not be adversely 
affected merely because the RO notified the veteran of the 
requirements in law to be awarded compensation under 
38 U.S.C.A. § 1151 prior to the enactment of the Veterans 
Claims Assistance Act of 2000.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Therefore, as the veteran filed his claim 
prior to October 1, 1997, the only issue before the Board is 
whether he has suffered additional renal disability as a 
result of VA treatment. 

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2000).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (2000).  In order to establish that additional 
disability resulted from VA hospitalization or treatment, it 
is necessary to show that additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1) (2000). 

In this case, the veteran has asserted that a right stent for 
kidney stones placed by a VA physician in 1989 was left in 
for too long and aggravated a preexisting condition, 
resulting in the continued passage of kidney stones and 
irritation of the urinary tract.  The veteran's contentions 
are reflected in the transcript of a November 1995 hearing at 
which he appeared and testified.

The Board notes that information in the claims file reveals 
that, in December 1991, the veteran, who reportedly had had a 
right-sided stent placement in 1989 at a VA Medical Center, 
was hospitalized at a VA facility following an intravenous 
pyelogram which showed a right-sided calcified stent.  During 
the hospitalization, an attempt to place a left-sided 
ureteral stent was aborted because of "difficulty." The 
veteran had a nephrostomy tube placed, as well as an 
internalized left ureteral stent placed per radiology.  The 
calcified stent could not be removed completely, and so the 
stent was also left in place on the right side.  No 
complications were noted during the period of 
hospitalization.

In February 1992, the veteran underwent a left nephrostomy 
tube insertion, with removal of a kidney stone fragment.  
Again, no complications were noted.  The veteran underwent 
left extracorporeal shock wave lithotripsy in March 1992.  A 
tomogram performed in April 1992 revealed left renal caliculi 
and bilateral ureteral stents.

The veteran underwent a VA nephrological examination in March 
1995.  The examiner rendered a diagnosis of bilateral kidney 
stones, with no statement concerning etiology.  An echogram 
the same month revealed stones in the inferior poles of both 
kidneys, with the left kidney stone being larger than the 
right stone.  The left kidney was noted to be atrophic, with 
possible mild pelvocaliectasis.

In August 1997, the veteran underwent a VA fee-basis 
examination, which revealed a non-functioning left kidney and 
a solitary functioning right kidney with several large kidney 
stones.  In November 1997, the examiner stated in an addendum 
to the examination report that he could not make a 
determination as to whether the veteran's right ureteral 
stent caused subsequent genitourinary problems.  However, in 
a further addendum dated in January 1998, the examiner 
indicated that there was "absolutely no way to establish 
whether that specific right ureteral stent originally placed 
was responsible for any further problems the patient has 
had" and that his guess was that "the patient did not have 
his subsequent problem secondary to the ureteral stent."  

A March 1998 VA renal ultrasound revealed a single stone 
identified within the inferior pole of the right kidney, with 
no evidence of obstruction; and multiple renal stones within 
the left kidney, with no evidence for hydronephrosis.

Following the Board's May 1999 remand, the veteran underwent 
another VA fee-basis examination in June 2000, which included 
radiological testing, which demonstrated that the left kidney 
was providing 14 percent of function and the right kidney 80 
percent of total renal function.  Circular calcification was 
seen near the tip of the right transverse process of L4, 
thought to possibly represent a stone in the proximal right 
ureter.  The examiner found that the veteran's claim that the 
stent had led to progressive dysfunction of the right kidney 
was "unlikely," as the function of the right kidney was 
substantially greater than the function of the left kidney, 
in which no stent had been left.  Also, the examiner noted 
that the possibly impacted stone in the right ureter was non-
obstructing and that the right hydronephrosis was indicative 
of prior stony obstruction.  Moreover, there was free passage 
of urine from the right kidney, with well-preserved right 
renal function.  In conclusion, the examiner found that it 
was "less likely that the calcification of the right 
ureteral stent aggravated right renal pathology."

In this case, the veteran has raised a claim which is related 
to a period of VA hospitalization in 1989 for which the 
chart, regrettably, was not located.  Nevertheless, 
subsequent medical records have provided information 
concerning the surgical procedures which were performed in 
1989. Medical records and reports since 1989 contain no 
evidence indicating that the veteran incurred additional 
renal disability, including calcification of a right ureteral 
stent, as a result of VA treatment or surgery.  Rather, the 
doctors who conducted the veteran's August 1997 and June 2000 
VA examinations concluded that there was a less than 50 
percent likelihood of a causal relationship between his 
current kidney disorders and the 1989 VA surgery and follow-
up care.  The June 2000 examiner supported that conclusion by 
noting that the veteran's right kidney had substantially 
greater function than the left kidney.

Indeed, the only evidence of record in support of the 
veteran's claim is his own lay opinion, described above.  
However, the Board would point out that the veteran has not 
been shown to possess the requisite medical expertise needed 
to render a medical diagnosis or a competent opinion 
regarding medical causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has considered all of the evidence of record and 
concludes that the preponderance of the evidence is against a 
finding that the veteran incurred additional renal disability 
as a result of VA treatment.  Therefore, the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional renal disability must be denied.  In reaching this 
conclusion, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of a 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not for application in this 
case, because the preponderance of the evidence is against 
the veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2001). 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional renal disability as a result of treatment by the 
Department of Veterans Affairs is denied.  



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

 

